Appellee sued appellant for debt, and upon a verdict of a jury recovered judgment in the sum of $225. Motion for a new hearing was overruled, and the case is before us on appeal.
Three assignments of error are presented. The first and second are:
"(1) Because the verdict of the jury was contrary to the evidence.
"(2) Because the judgment of the court was contrary to the law."
Under repeated decisions, these assignments cannot be considered, because too general.
The third assignment is:
"Because the court erred in failing and refusing to instruct the jury, at the request of the defendant, to return a verdict for defendant."
The assignment is overruled. The record does not disclose that the evidence was all, one way. The contract on which appellant based its motion for an instructed verdict did not, in terms, dispose of the question in controversy between the parties, and the question of intent was one of fact, which was submitted to the jury, and they found in favor of appellee.
The judgment is affirmed.